Title: To Alexander Hamilton from Aaron Ogden, 13 May 1800
From: Ogden, Aaron
To: Hamilton, Alexander


Elizabeth Town [New Jersey] May 13, 1800. “… I did not return, untill after post hour, from the Cantonment, where I had been to take a house for you, agreeably to your request. I have procured one within a mile, pleasantly situated, in which, you can have three rooms—should it be necessary, besides, to have a dining marquee, I have one at your service, which may possibly answer your purpose, and which I can well spare, as my own hut will furnish accomodations for myself. Will it be necessary for me to procure a situation for the Adjutant General? I take the liberty of enquiring as you spoke only of one house in your letter to me.”
